Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070006865 A1 to Wiker et al. (“Wiker”).
Wiker discloses:
Regarding claim 1: 

-    establishing and setting, or calculating, at least one temperature limit (e.g., temperature shutdown limits explicitly disclosed in para 66 as well as discussed in para 57-67) assigned to the activated operating mode, wherein when said at least one temperature limit is exceeded, cooling is initiated (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    determining, or calculating, whether said at least one temperature limit has been exceeded (e.g., determining whether temperature limits have been exceeded is discussed in para 57-67 and the controller initiates corrective action if unsafe or undesirable conditions are detected as disclosed in para 67) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and 
-    activating the main cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52) to provide an air flow from the air inlet to said first space when said at least one temperature limit is exceeded, wherein a portion of the air flow is diverted directly into the second space using a pivoting flap (e.g., valve 50 is a pivoting flap as seen in Fig. 8) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 2: 
 -    activating an operating mode of the cooking device (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67 disclose operations corresponding to an operating mode); 
-    establishing and setting, or calculating, at least one temperature limit (e.g., temperature shutdown limits explicitly disclosed in para 66 as well as discussed in para 57-67) assigned to the activated operating mode, wherein when said at least one temperature limit is exceeded, cooling is initiated (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    determining, or calculating, whether said at least one temperature limit has been exceeded (e.g., determining whether temperature limits have been exceeded is discussed in para 57-67 and the 
-    activating the main cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52, any of which can be a main fan as claimed) to provide an air flow to said first space when said at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    activating the at least one auxiliary cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52, any of which can be an auxiliary fan as claimed) to provide an air flow to said second space when it is determined that at least one additional component in the second space requires cooling, wherein the at least one auxiliary fan is  disposed in a position spaced apart from the air inlet (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and
-  conducting airflow from the inlet to the second pace using the auxiliary fan (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 3: the method according to claim 1, further comprising the following steps when a cooking mode is the activated operating mode and the at least one heating device comprises a gas burner (e.g., burner 44): - determining whether a first of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the first of the at least one temperature limit is not exceeded; - determining whether the gas burner is activated if the first of the at least one temperature limit is exceeded; - activating the main cooling fan if the gas burner is not activated; - determining whether a second of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the second of the at least one temperature limit is not exceeded; and - activating the main cooling fan if the second of the at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 4: the method according to claim 1, further comprising determining that the activated operating mode comprises a stand-by mode (e.g., standby is disclosed in para 64) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 5: the method according to claim 1, further comprising switching on a ventilator fan for supplying cooling air to a space of the cooking device containing a mechanical component (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 6: the method according to claim 1, wherein the speed of the main cooling fan is regulated based on criteria selected from the group consisting of a temperature in the second space, an actuating mode of the activated operating mode, a the set temperature of the activated operating mode, a direction of rotation of a motor for a ventilator fan, and any combinations of the foregoing (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 7: the method according to claim 1, further comprising regulating the speed of the main cooling fan based upon the number of components that require cooling (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 15: the method according to claim 2, further comprising the following steps when a cooking mode is the activated operating mode, and the at least one heating device comprises a gas burner (e.g., burner 44): -    determining whether a first of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the first of the at least one temperature limit is not exceeded; - determining whether the gas burner is activated if the first of the at least one temperature limit is exceeded; - activating the main cooling fan if the gas burner is not activated; - determining whether a second of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the second of the at least one temperature limit is not exceeded; and - activating the main cooling fan if the second of the at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 16: the method according to claim 2, further comprising determining that the activated operating mode comprises a stand-by mode (e.g., standby is disclosed in para 64) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 17: the method according to claim 2, further comprising switching on a ventilator fan for supplying cooling air to a space of the cooking device containing a mechanical component (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 18: the method according to claim 2, wherein the speed of the main cooling fan is regulated based on criteria selected from the group consisting of a temperature in the second space, an actuating of the activated operating mode, a set temperature of the activated operating mode, a direction of rotation of a motor for a ventilator fan, and any combinations of the foregoing (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 19: the method according to claim 2, further comprising regulating the speed of the main cooling fan or of the auxiliary cooling fan based upon the number of components that require cooling (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and
Regarding claim 20: the method according to claim 2, wherein only the auxiliary cooling fan is activated when it is determined that at least one component in the second space requires cooling but, the at least one in said activated operating mode has not been exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67).
To the extent that it may be argued that a single embodiment of Wiker does not disclose all of the claimed subject matter, such as the pivoting flap recited in claim 1 or the auxiliary fan is disposed away from and not connected to an air inlet recited in claim 2 (as best understood), it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Wiker by the further disclosed embodiments of Wiker in order to modulate control of combustion air and heating gas such that the oven operates cleanly and efficiently over a wide range of heating loads (Wiker: para 8).
Response to Amendment
The amendment of 11/18/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments resolving the previous rejections.
The remarks then address the prior art rejections. The remarks note rejection of claims 1-7 and 15-20 and state that the rejection is traversed and reconsideration is requested. The present amendments and remarks have been considered as set forth above and herein. The remarks also state that Applicant incorporates all of its previous remarks directed to Wiker and makes the following additional remarks; the previous remarks have been addressed in the previous Office actions and the present remarks are addressed herein.
The remarks then assert that claims 1 and 2 have been amended to recite features (1)-(2) that are neither disclosed nor suggested by Wiker and that Wiker does not disclose or suggest diverting any air flow using a pivoting flap nor does Wiker disclose or suggest any fan disposed spaced apart from the two air inlets and cooling fans 13, 15. For this additional reason, the claims are all patentable over Wiker. However, Wiker discloses diverting any air flow valve 50 as a pivoting flap as seen in Fig. 8 and as disclosed in para 47 and 59. In addition, Fig. 1 of Wiker shows fans 13 and 15 disposed in a position spaced apart from to the air inlet while Fig. , 3, 7-10 and 12 of Wiker shows blowers 26, 27, 52 disposed in a position spaced apart from to the air inlet.
The remarks then discuss the motivation statement for combining the embodiments of Wiker, reproducing the statement was well as paragraph 8 of Wiker. The remarks then assert that paragraph [0008] of Wiker has absolutely nothing to do with cooling any space or any component of the oven of Wiker, paragraph [0008] only has to do with modulating the ratio of combustion air and fuel so that the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 17, 2022